 



EXHIBIT 10.1
NON-QUALIFIED STOCK OPTIONS
ISSUED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN
TERMS AND CONDITIONS
     The following terms and conditions apply to the non-qualified stock option
(“Option”) granted by Ryder System, Inc. (the “Company”) under the Ryder System,
Inc. 2005 Equity Compensation Plan (the “Plan”), as specified in the Stock
Option Award Notification (the “Notification”), to which these terms and
conditions are appended. Certain terms of the Option, including the number of
Shares subject to the Option, the exercise price, the vesting schedule and the
expiration date, are set forth in the Notification. The terms and conditions
contained herein may be amended by the Compensation Committee of the Company’s
Board of Directors (the “Committee”) as permitted by the Plan. Capitalized terms
used herein and not defined shall have the meaning ascribed to such terms in the
Plan or in the Notification.

  1.   General. The Option represents the right to purchase Shares on the terms
and conditions set forth herein and in the Plan, the applicable terms,
conditions and other provisions of which are incorporated by reference herein. A
copy of the Plan and the documents that constitute the “Prospectus” for the Plan
under the Securities Act of 1933, have been delivered to the Participant prior
to or along with delivery of the Notification. In the event there is an express
conflict between the provisions of the Plan and those set forth in these terms
and conditions, the terms and conditions of the Plan shall govern.     2.  
Exercisability of Option. Subject to Sections 4 and 5 below, the Option shall
vest and become exercisable pursuant to the vesting schedule set forth in the
Notification and shall remain exercisable until the expiration date set forth in
the Notification, or such other expiration date designated by the Committee
pursuant to Section 7 of the Plan (the “Expiration Date”).     3.   Exercise
Procedures. The Option, to the extent exercisable, may be exercised by
delivering to the Company’s stock administrator notice of intent to exercise in
the manner designated by the stock administrator on behalf of the Company which
may vary based on the Participant’s position with the Company. Payment of the
aggregate exercise price and applicable withholding taxes shall be made in the
manner designated by the stock administrator on behalf of the Company.     4.  
Termination of Option; Forfeiture. Notwithstanding the vesting and expiration
dates set forth in the Notification, the Option will terminate upon or following
the termination of the Participant’s employment with the Company and its
Subsidiaries as described below. For purposes of these terms and conditions, a
Participant shall not be deemed to have terminated his or her employment with
the Company and its Subsidiaries if he or she is then employed by the Company or
another Subsidiary without a break in service.

  (a)   Resignation by the Participant or Termination by the Company or a
Subsidiary other than for Cause: The unvested portion of the Option will
immediately terminate on the Participant’s last day of employment. The vested
portion of the Option will terminate at 12:01a.m. on the 91st day following the
Participant’s last day of employment (but not later than the Expiration Date),
provided that if the Participant dies during such 90 day period, such portion of
the Option will terminate no earlier than 12:01a.m. on the first anniversary of
the date of death (but not later than the Expiration Date) and provided further
that, if, upon such termination, the Participant is entitled to severance
benefits in the form of salary continuation, then the vested portion of the
Option will terminate at 12:01 a.m. on the 91st day following the date that
salary continuation is no longer payable to the Participant (but not later than
the Expiration Date).

  (b)   Retirement: The unvested portion of the Option will immediately
terminate on the

-1-



--------------------------------------------------------------------------------



 



      Participant’s Retirement date, and the vested portion of the Option will
terminate upon the Expiration Date.     (c)   Death: The unvested portion of the
Option will immediately terminate on the date of death, and the vested portion
of the Option will expire upon the Expiration Date. Following the Participant’s
death, the right to exercise such vested portion will pass to the Participant’s
Beneficiary.     (d)   Disability: The unvested portion of the Option that would
otherwise have become vested during the 3 years following Disability will
continue to vest as scheduled. The vested portion of the Option, including the
portion that becomes vested pursuant to the preceding sentence, will expire upon
the Expiration Date.     (e)   Termination for Cause: The entire Option,
including the vested portion, will terminate immediately upon the Participant’s
termination of employment. To the extent the Participant exercised any portion
of the Option during the one year period immediately prior to the date of such
termination of employment for Cause, the Company shall have the right to reclaim
and receive from the Participant all Shares delivered to the Participant upon
such exercise, or to the extent the Participant has transferred such Shares, the
equivalent value thereof in cash, and in each case upon receipt thereof, the
Company shall return the exercise price paid by the Participant.     (f)  
Proscribed Activity: If, during the Proscribed Period but prior to a Change in
Control, the Participant engages in a Proscribed Activity, then any portion of
the Option still outstanding shall terminate and the Company shall have the
right to reclaim and receive from the Participant all Shares delivered to the
Participant upon the exercise of the Option during the one year period
immediately prior to, or at any time following, the date of the Participant’s
termination of employment, or to the extent the Participant has transferred such
Shares, the equivalent value thereof in cash, and in each case upon receipt
thereof, the Company shall return the exercise price paid by the Participant.

  5.   Change in Control. Notwithstanding anything contained herein to the
contrary, unless otherwise determined by the Committee prior to a Change in
Control, the Option will become fully vested and exercisable immediately prior
to a Change in Control, and, to the extent the Option is not cancelled upon such
Change in Control pursuant to Section 7 of the Plan, it shall remain outstanding
until the Expiration Date, but subject to earlier termination under the
circumstances described in Section 4(e) and (f) above. For purposes of this
Section 5, the term Option shall refer only to those Options that are
outstanding at the time of the Change in Control and not to any unvested Options
that are terminated pursuant to Section 4 above, provided that, if (i) the
Participant’s employment was terminated by the Company other than for Cause or
Disability during the 12 month period prior to the Change in Control,
(ii) during such 12 month period, the Participant does not engage in a
Proscribed Activity, and (iii) the Committee determines, in its sole and
absolute discretion, that the decision related to such termination was made in
contemplation of the Change in Control, the Participant shall be treated as if
he or she had remained employed with the Company until the date of the Change in
Control.     6.   U.S. Withholding Taxes. The Option will be treated as a
non-qualified stock option, and therefore will be treated as wages and subject
to withholding taxes and reporting. The Option may not be exercised unless the
Participant makes arrangements satisfactory to the Company to ensure that its
withholding tax obligations will be satisfied. This Section 6 shall only apply
with respect to the Company’s U.S. withholding obligations. The Company may
satisfy any tax obligations it may have in any other jurisdiction in any manner
it deems, in its sole and absolute discretion, to be necessary or appropriate.

-2-



--------------------------------------------------------------------------------



 



  7.   Definitions.

  (a)   “Cause” shall have the meaning set forth in any individual, valid,
written agreement between the Participant and the Company or any Subsidiary, or,
if none exists, shall mean a determination of “Cause” under any applicable
Severance Plan, as in effect on the date of grant of the Option. Notwithstanding
the foregoing, unless otherwise set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, during the
one year period following a Change in Control, in no event shall a failure to
meet performance expectations constitute Cause unless such failure was willful.
    (b)   “Change in Control” occurs when:

  (i)   any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”))
(a “Person”) becomes the beneficial owner, directly or indirectly, of thirty
percent (30%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that for purposes of this
subparagraph (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by any employee benefit plan or plans (or related
trust) of the Company and its subsidiaries and affiliates or (B) any acquisition
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of subparagraph (iii) below; or     (ii)   the individuals who, as
of January 1, 2007, constituted the Board of Directors of the Company (the
“Board” generally and as of January 1, 2007 the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to January 1, 2007 whose election, or nomination
for election, was approved by a vote of the persons comprising at least a
majority of the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the 1934 Act) shall be, for purposes of this
Plan, considered as though such person were a member of the Incumbent Board; or
    (iii)   there is a reorganization, merger or consolidation of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company’s outstanding Shares
and outstanding voting securities ordinarily having the right to vote for the
election of directors of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities ordinarily
having the right to vote for the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
outstanding Shares and outstanding voting securities ordinarily having the right
to vote for the election of directors of the Company, as the case may be, (B) no
Person (excluding any corporation resulting from such Business

-3-



--------------------------------------------------------------------------------



 



      Combination or any employee benefit plan or plans (or related trust) of
the Company or such corporation resulting from such Business Combination and
their subsidiaries and affiliates) beneficially owns, directly or indirectly,
30% or more of the combined voting power of the then outstanding voting
securities of the corporation resulting from such Business Combination and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or     (iv)  
there is a liquidation or dissolution of the Company approved by the
shareholders; or     (v)   there is a sale of all or substantially all of the
assets of the Company.

  (c)   “Disability” means an illness or injury that entitles the Participant to
long-term disability payments under the Company’s Long Term Disability Plan, as
in effect from time to time.     (d)   “Proscribed Activity” means any of the
following:

  (i)   the Participant’s breach or violation of (A) any written agreement
between the Participant and the Company or any of its Subsidiaries, including
any agreement relating to nondisclosure, noncompetition, nonsoliciation and/or
nondisparagement, or (B) any legal obligation it may have to the Company;    
(ii)   the Participant’s direct or indirect unauthorized use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;     (iii)   the Participant’s direct or indirect engaging or
becoming a partner, director, officer, principal, employee, consultant,
investor, creditor or stockholder in/for any business, proprietorship,
association, firm or corporation not owned or controlled by the Company or its
Subsidiaries which is engaged or proposes to engage in a business competitive
directly or indirectly with the business conducted by the Company or its
Subsidiaries in any geographic area where such business of the Company or its
Subsidiaries is conducted, provided that the Participant’s investment in one
percent (1%) or less of the outstanding capital stock of any corporation whose
stock is listed on a national securities exchange shall not be treated as a
Proscribed Activity;     (iv)   the Participant’s direct or indirect, either on
the Participant’s own account or for any person, firm or company, soliciting,
interfering with or inducing, or attempting to induce, any employee of the
Company or any of its Subsidiaries to leave his or her employment or to breach
his or her employment agreement;     (v)   the Participant’s direct or indirect
taking away, interfering with relations with, diverting or attempting to divert
from the Company or any Subsidiary any business with any customer of the Company
or any Subsidiary, including (A) any customer that has been solicited or
serviced by the Company within one (1) year prior to the date of termination of
Participant’s employment with the Company and (B)

-4-



--------------------------------------------------------------------------------



 



      any customer with which the Participant has had contact or association, or
which was under the supervision of Participant, or the identity of which was
learned by the Participant as a result of Participant’s employment with the
Company;     (vi)   the Participant’s making of any remarks disparaging the
conduct or character of the Company or any of its Subsidiaries, or their current
or former agents, employees, officers, directors, successors or assigns; or    
(vii)   the Participant’s failure to cooperate with the Company or any
Subsidiary, for no additional compensation (other than reimbursement of
expenses), in any litigation or administrative proceedings involving any matters
with which the Participant was involved during the Participant’s employment with
the Company or any Subsidiary.

  (e)   “Proscribed Period” means the period beginning on the date of
termination of Participant’s employment and ending on the later of (A) the one
year anniversary of such termination date or (B) if the Participant is entitled
to severance benefits in the form of salary continuation, the date on which
salary continuation is no longer payable to the Participant.     (f)  
“Retirement” means retirement under the provisions of the Ryder System, Inc.
Retirement Plan, or any successor pension plan maintained by the Company, in
each case as in effect from time to time.

  8.   Other Benefits. No amount accrued or paid under this Award shall be
deemed compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.

-5-